ACCEPTED
                                                                                       06-15-00009-CV
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  7/17/2015 3:11:38 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK

                           NO. 06-15-00009-CV

                                                                 FILED IN
                     IN THE COURT OF APPEALS    6th COURT OF APPEALS
                 SIXTH COURT OF APPEALS DISTRICT TEXARKANA, TEXAS
                         TEXARKANA, TEXAS       7/17/2015 3:11:38 PM
                                                            DEBBIE AUTREY
                                                               Clerk

                 DENNIS RAYNER AND JOE TEX XPRESS, INC.,
                                                    Appellants,
                                     V.

                              KRISTA DILLON,
                                                     Appellee.

    ON APPEAL FROM THE 62ND DISTRICT COURT, HOPKINS COUNTY, TEXAS
                  HONORABLE WILL BIARD PRESIDING
                         CAUSE NO. CV40921


 AGREED FIRST MOTION FOR EXTENSION OF TIME TO FILE
                APPELLANTS’ BRIEF


TO THE HONORABLE SIXTH COURT OF APPEALS:
     Appellants respectfully present this agreed first motion to extend the
time in which to file their Appellants’ Brief pursuant to Texas Rule of
Appellate Procedure 38.6. No previous motions for extension of time to file
the Appellants’ Brief have been filed. In support of this motion, appellants
would show the Court as follows:
                                     I.
     Appellants’ principal brief is currently due on July 17, 2015. Because
of the events and matters described more fully below, appellants request an
extension of an additional 30 days in which to file the Appellants’ Brief or
until August 17, 2015.
                                    II.
     The requested extension is necessary because the following matters
have prevented the undersigned from completing the Appellants’ Brief and
will preclude the undersigned from doing so sooner than August 17, 2015:

     1.    The undersigned was required to prepare a jury charge and
           attend a jury charge hearing during a trial in Jeffrey Green et
           al. v. Anthony “Tony” Schuchart, No. 3075, in the County Court
           at Law, Medina County, Texas;
     2.    The undersigned prepared and revised post-judgment filings in
           Robertson Electric, Inc. v. Select Building Systems, Inc. et al.,
           No. 13-212, in the 216th District Court, Kendall County, Texas;
     3.    The undersigned has been ordered to file a response to the
           petitioners’ motion for rehearing in City of Houston and Daniel
           W. Krueger, in His Official Capacity as Director of Public
           Works & Engineering v. Little Nell Apartments, LP et al., No
           14-0473, in the Texas Supreme Court;
     4.    The undersigned is preparing the appellants’ brief in In re
           Estate of Jack Ikenaga, Sr., No. 04-15-00005-CV, in the Fourth
           Court of Appeals; and
     5.    The undersigned has been out of the office attending meetings
           associated with his service as President-elect of the Texas Young
           Lawyers Association.
For all of the reasons explained above, counsel for appellants cannot

complete the Appellants’ Brief by its current due date of July 17, 2015, and

needs an additional 30 days in which to do so.

                                     2
                                     III.

      On July 17, 2015, the undersigned conferred with John Mercy, lead

appellate counsel for appellee. Mr. Mercy indicated that this motion would

not be opposed.

      WHEREFORE, PREMISES CONSIDERED, appellants respectfully

request that this Court grant their motion for extension of time in which to

file the Appellants’ Brief, extend the deadline in which to file the brief an

additional 30 days up to and including August 17, 2015, and grant such other

and further relief to which appellants may be justly and equitably entitled.



                                      Respectfully submitted,


                                      /s/ Samuel V. Houston, III
                                      SAMUEL V. HOUSTON, III
                                      State Bar No. 24041135
                                      HOUSTON DUNN, PLLC
                                      4040 Broadway, Suite 440
                                      San Antonio, Texas 78209
                                      Telephone: (210) 775-0882
                                      Fax: (210) 826-0075
                                      sam@hdappeals.com

                                      ATTORNEY FOR APPELLANTS




                                       3
                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on this 17th day of July, 2015:


John Mercy                                 Via email/eservice
MERCY CARTER TIDWELL, L.L.P.
1724 Galleria Oaks Drive
Texarkana, Texas 75503
jmercy@texarkanalawyers.com


Brent Goudarzi                             Via email/eservice
GOUDARZI & YOUNG, L.L.P.
P.O. Drawer 910
Gilmer, Texas 75644
brent@goudarzi-young.com




                                          /s/ Samuel V. Houston, III
                                          SAMUEL V. HOUSTON, III




                                      4